DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it should only reflect the selected invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s admission of prior art (Fig. 1 of the instant application).
Claim 1, The prior art illustrated in fig. 1 describes a passive filter comprising: An inductor LR for each phase of a plurality of phases of motor 770 connected to an inverter output 100; and a diode bridge comprising a first diode and a second diode, wherein the diodes are connected between the inductor and the negative/positive terminals of DC voltage 105 and achieve a desired dv/dt for an output voltage of the passive filter (as described in paragraphs 0005-0007 of the instant application).  Additionally, fig. 1 shows the output of the passive filter being connected to a cable 30 for AC motor 770. 

Claims 3 and 8, the diodes described in fig. 1 clamp the output of the passive filter when they are both in the ON state.
Claim 5, fig. 1 describes an inverter having three phases, wherein each phase is connected to a separate passive filter (described in the rejection of claim 1).

Claim(s) 1-3, 5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swamy (US Patent 9318992).
Claim 1, Swamy teaches a passive filter comprising an inductor Lf having a first end and a second end, one of the two ends connected to the output of an inverter (see fig. 7, item 234); and a diode bridge (see fig. 7, item 44) connected between the other end of the inductor and a voltage supply, wherein the passive filter is connected to a motor 236 through a cable and the diode bridge achieves a target dv/dt for an output of the passive filter (see for example col. 10 lines 17-33).
Claim 2, Swamy describes in fig. 8 an output passive filter only including diodes for clamping (filtering) for each phase of the plurality of phases.
Claims 3 and 8, Swamy describes the diode bridge as means for clamping the output of the passive filter (see for example col. 9 lines 62-67).
Claim 5, Swamy describes an inverter having three phases and a passive filter for each phase (see fig. 7).
Claim 10, Swamy teaches a passive filter comprising an inductor Lf having a first end and a second end, one of the two ends connected to the output of an inverter (see .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamy (US Patent 9318992).
Swamy teaches the claimed invention except for the specific values for the recovery charge, the reverse recovery time, and the target dv/dt. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed values for the recited variables, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F 2d 272, 205 USPQ 215 (CCPA 1980).



Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other motor control systems which use output passive filters that include inductors and diodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RINA I DUDA/Primary Examiner, Art Unit 2846